department of the treasury ol internal_revenue_service washington d c tax_exempt_and_government_entities_division jun uniform issue list se tep racti legend taxpayer a financial_institution b financial_institution c account d ira x amount dear xxxxxx this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated date as submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her confusion regarding her financial affairs resulting from the recent death of her spouse and her ongoing mental condition taxpayer a age at the time of the events described below represents that she was the owner of a qualified_individual retirement arrangement ira x established and maintained at financial_institution b under the rules of sec_408 of the code taxpayer a represents that she wanted to change investments and requested the distribution of her flexible savings certificate from financial_institution b on november intent of depositing the funds at financial_institution c on november _ she received a distribution totaling amount from ira x with the taxpayer a deposited amount financial_institution c in account d a non-ira certificate of deposit at taxpayer a represents that her deceased husband had previously handled all of the couple’s financial affairs and she was new to handling the finances in addition taxpayer a’s son was deployed to iraq during this time adding to her ongoing stress anxiety and mental anguish taxpayer a represents that as a result of her mental condition she did not understand the consequences of removing the funds from her ira and failing to re-deposit them within sixty days into another ira taxpayer a further represents that amount remains in account d at financial_institution c and has not been used for any purpose documentation submitted with taxpayer a’s request shows that for the duration of the 60-day period after which amount was distributed and thereafter taxpayer a was in declining mental faculties confused about her financial affairs and was incapable of making sound decisions pertaining to her finances taxpayer a’s son is now handling her finances based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her confusion regarding her financial affairs resulting from the recent death of her spouse and her ongoing mental condition therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount to an ira or iras described in sec_408 of the code provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 and sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact mr xxxxxx xxxxxxx government identification_number xx-xxxxx by phone at xxx xxx-xxxx or by fax at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
